Exhibit 10.1

AMENDMENT TO EMPLOYMENT AND NON-COMPETITION AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement”) is
made as of March 27, 2015, by and among Brenda Galgano (the “Executive”),
Vitamin Shoppe, Inc., a Delaware corporation (“Parent”), and Vitamin Shoppe
Industries Inc., a New York corporation (the “Company”).

Reference is made to that certain Employment and Non-Competition Agreement by
and among the Executive, Parent and the Company dated March 29, 2012 (the
“Employment Agreement”).

WHEREAS, the parties to this Agreement desire to amend the Employment Agreement
as provided herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

1.     Section 1 of the Employment Agreement is hereby amended and restated in
its entirety as follows:

“1. Position and Responsibilities. The Executive shall continue to serve as
Executive Vice President, Chief Financial Officer of each of Parent and the
Company and, in such capacity, shall be responsible for the general financial,
affairs and management of Parent and the Company, shall perform such duties as
are customarily performed by an officer with similar responsibilities of a
company of a similar size, together with such other responsibilities that may be
assigned to her by the Chief Executive Officer and the Board of Directors of
Parent or the Company, and shall have such power and authority as shall
reasonably be required to enable her to perform her duties hereunder; provided,
however, that in exercising such power and authority and performing such duties,
she shall at all times be subject to the authority of the Chief Executive
Officer and the Board of Directors of Parent and the Company. The Executive
agrees to devote substantially all of her business time, attention and services
to the diligent, faithful and competent discharge of such duties for the
successful operation of Parent’s and the Company’s business. Notwithstanding the
foregoing, upon the approval of the Compensation Committee of Parent, the
Executive may serve as a director of a publicly traded company that is not a
Competitive Business (hereinafter defined), provided that such service does not
interfere with the Executive’s obligations hereunder.”

2.     Section 2(A) of the Employment Agreement is hereby amended and restated
in its entirety as follows:

“(A) Salary. In consideration of the services to be rendered by the Executive to
the Company, the Company shall continue to pay to the Executive a base salary of
four hundred seventy thousand dollars ($484,100) per annum (such

 

1



--------------------------------------------------------------------------------

salary as it may be increased from time to time being hereinafter referred to as
the “Base Salary”). Except as may otherwise be agreed, the Base Salary shall be
payable in conformity with the Company’s customary practices for executive
compensation as such practices shall be established or modified from time to
time but shall be payable not less frequently than monthly. The Executive shall
receive such increases in her Base Salary as the Board of Directors of the
Company may from time to time approve in its sole discretion; provided, however,
that the Executive’s Base Salary shall be reviewed not less often than annually.
The Executive’s Base Salary may not be decreased without her written consent”

3.     Section 3 of the Employment Agreement is hereby amended and restated in
its entirety as follows:

“3. Term. The term of the Executive’s employment hereunder shall commence on the
Effective Date and shall terminate on March 31, 2016 (the “Term”), unless
earlier terminated as provided in Section 5 of this Agreement.”

4.     Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Employment Agreement.

5.     This Agreement is an amendment to the Employment Agreement, and to the
extent there is a discrepancy between this Agreement and the Employment
Agreement, this Agreement shall control and supersede the Employment Agreement
to the extent of such discrepancy. The Employment Agreement otherwise remains in
full force and effect.

6.     This Agreement, the Employment Agreement (as further amended by this
Agreement) and those documents expressly referred to herein embody the complete
agreement and understanding among the parties hereto and supersede and preempt
any prior understandings, agreements or representations by or among the parties
hereto, written or oral, which may have related to the subject matter hereof in
any way.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
March 27, 2015.

 

EXECUTIVE

/s/ Brenda Galgano

Brenda Galgano VITAMIN SHOPPE, INC. By:  

/s/ Jean Frydman

 

Jean Frydman

Senior Vice President, General Counsel

and Corporate Secretary

VITAMIN SHOPPE INDUSTRIES INC. By:  

/s/ Jean Frydman

 

Jean Frydman

Senior Vice President, General Counsel and Corporate Secretary

 

3